J. F. Daly, J.
I do not find any proof that creditors have been advertised for by the assignee under section 4 of the Act of 1877, nor that any citation has been issued under sections 13, 12, 13, &c.
The power possessed by the court or judge to grant a discharge to the assignee and his sureties, can only be exercised upon a regular proceeding for an accounting, and such proceeding must be commenced by service of a citation (§ 20, subd. 6).
If no such citation have been issued, I suggest that counsel apply under sections 11, &c. as amended by the Act of 1878, and if there be no appearance by creditors the report already made will be confirmed.